PER CURIAM.
At the time the trial court ordered a new trial on the grounds that the jury verdict was against the manifest weight of the evidence, it did not have the benefit of the recent Florida Supreme Court opinion Easkold v. Rhodes, 614 So.2d 495 (Fla.1993). The Easkold court held that the jury could properly reach a finding contrary to uncon-tradicted expert witness testimony. Therefore, we reverse and remand with instructions to the trial court to enter a judgment for Appellant in accordance with the jury verdict.
STONE and FARMER, JJ. and MAY, MELANIE, Associate Judge, concur.